       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



       UNITED STATES

               v.                                        No. 19-cr-10459-RWZ

       KEVIN GUADALUPE



      MOTION TO DISMISS, OR ALTERNATIVELY, TO ORDER DISCOVERY
      OF GRAND JURY PROCEEDINGS, AND/OR TO STRIKE SURPLUSSAGE

       Defendant Kevin Guadalupe had just turned 18 when he was indicted for racketeering

conspiracy as a purported member of the Latin Kings. The indictment alleges that the conspiracy

began in 2009 — when Mr. Guadalupe was 8 years old — and continued for a handful of weeks

past his 18th birthday. Notably, the indictment does not allege that Mr. Guadalupe ratified his

membership or committed any act in furtherance of the conspiracy after he reached majority.

Criminal conduct as a minor constitutes juvenile delinquency, over which this Court has no

jurisdiction. At minimum, an indictment filed in federal court must make some allegation of

adult conduct in order to give rise to a prosecutable federal offense, absent compliance with the

Federal Juvenile Delinquency Act. Accordingly, the indictment should be dismissed against Mr.

Guadalupe. If the Court declines to dismiss, it should order discovery of presentment to the

grand jury to determine whether the indictment of Mr. Guadalupe for an adult crime was proper.

Barring that, at a minimum, the Court must strike all allegations of conduct that occurred while

Mr. Guadalupe was a minor.

                                      RELEVANT FACTS

       Mr. Guadalupe is an 18-year-old high school student with a supportive family. He was

released by the Court on December 19, 2019 and has been residing at home in New Bedford,

                                                1
          Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 2 of 29




with his family, and attending a wraparound high school, counseling, and vocational skills

program at the North Star Learning Center.

          Mr. Guadalupe turned 18 on October 26, 2019. One month and eight days later, on

December 4, 2019, the government filed a 43-page indictment charging 62 defendants with

RICO conspiracy and other offenses stemming from their alleged participation in the Latin Kings

organization. Mr. Guadalupe is charged only in Count 1, conspiracy to conduct the affairs of an

enterprise through a pattern of racketeering (RICO), 18 U.S.C. § 1962(d), occurring “from

approximately April 2009 until the present.” D.E. 1 at 14.1 In other words, he is charged with an

offense that took place from the time he was eight years old until five weeks after he turned 18.

          The indictment alleges no conduct by Mr. Guadalupe after October 26, 2019, his 18th

birthday. The only mention of any conduct after that date – by anyone – is in Count 2, in which

Mr. Guadalupe is not charged. See D.E. 1 at 24. Count 2 charges a drug conspiracy by twelve

other defendants “continuing until or about December 2019.” Id.

          The government has not followed the procedures in the Federal Juvenile Delinquency Act

(FJDA), which requires a certification by the Attorney General before a juvenile can be

prosecuted in federal court. See 18 U.S.C. § 5032. Because nothing in the indictment alleges any

adult conduct by Mr. Guadalupe, the Court lacks jurisdiction, the indictment fails to state an

offense under the United States Code, and it must be dismissed. Even if the Court determines

that the indictment is facially sufficient, it should order discovery of the Grand Jury proceedings

to determine whether appropriate instructions and evidence were presented to permit charging




1
    He is also included in the corresponding forfeiture allegations.

                                                   2
        Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 3 of 29




Mr. Guadalupe as an adult. Barring that, the Court should strike all conduct occurring when Mr.

Guadalupe was a juvenile from the indictment.

                LEGAL STANDARD GOVERNING MOTIONS TO DISMISS

        Federal Rule of Criminal Procedure 12(b) permits a defendant to raise, pre-trial, “any

defense, objection, or request that the court can determine without a trial.” This includes the

“failure to state an offense” or another “defect in the indictment.” It also includes defects in the

institution of the prosecution, including defects in the grand jury proceedings.

        An indictment fails to state an offense where it fails to allege an element. See United

States v. Wylie, 919 F.2d 969, 972 (5th Cir. 1990); United States v. Pupo, 841 F.2d 1235, 1239

(4th Cir. 1988). Separately, an indictment fails to state an offense if the specific facts alleged in it

fall beyond the scope of the relevant criminal statute, as a matter of statutory interpretation. See

United States v. Hedaithy, 392 F.3d 580, 587 (3d Cir. 2004). Finally, “[a] motion that the court

lacks jurisdiction may be made at any time while the case is pending.” Fed. R. Crim. P. 12(b)(2).

        Ordinarily, with respect to such a motion, “the question is not whether the government

has presented enough evidence to support the charge, but solely whether the allegations in the

indictment are sufficient to apprise the defendant of the charged offense.” United States v.

Savarese, 686 F.3d 1, 7 (1st Cir. 2012); see also United States v. King, 581 F.2d 800, 802 (10th

Cir. 1978) (an “indictment may be dismissed if it is insufficient to charge an offense. But it may

not be properly challenged by a pretrial motion on the ground that it is not supported by adequate

evidence”). An invalid indictment cannot be cured by a Bill of Particulars. See United States v.

Murphy, 762 F.2d 1151, 1154 (1st Cir. 1985) (citing Russell v. United States, 369 U.S. 749, 770

(1962)).




                                                   3
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 4 of 29




                     THE FEDERAL JUVENILE DELINQUENCY ACT

       Juveniles are fundamentally different from adults, a difference recognized both in the

neuroscience and in the law. See Miller v. Alabama, 567 U.S. 460, 471 (2012) (“children are

constitutionally different from adults”). They “have a lack of maturity and an underdeveloped

sense of responsibility, leading to recklessness, impulsivity, and heedless risk-taking.” Id.

(internal quotation marks and citation omitted). They “are more vulnerable . . . to negative

influences and outside pressures, including from their family and peers; they have limited control

over their own environment[; and they] lack the ability to extricate themselves from horrific,

crime-producing settings.” Id. (internal quotation marks and citations omitted); see also Graham

v. Florida, 560 U.S. 48 (2010); Roper v. Simmons, 543 U.S. 551, 564, 569 (2005). Rapidly

developing neuroscience has made clear that young people remain neurologically immature until

well into their twenties. See, e.g., Cohen et. al., “When Is an Adolescent an Adult? Assessing

Cognitive Control in Emotional and Nonemotional Contexts.” Psychological Science 27, no. 4

(April 2016): 549–62 (young adults between the ages of 18 and 21 continue to show diminished

cognitive control, particularly in emotionally aroused situations, which is reflected in the

development of prefrontal circuitry).

       The special status of young people is addressed in the Federal Juvenile Delinquency Act

(FJDA), which closely circumscribes the prosecution of juveniles in federal court. The FJDA

provides that:

       A juvenile alleged to have committed an act of juvenile delinquency . . . shall not be
       proceeded against in any court of the United States unless the Attorney General, after
       investigation, certifies to the appropriate district court of the United States that . . . (3) the
       offense charged is . . . [one of certain offenses] . . and that there is a substantial Federal
       interest in the case or the offense to warrant the exercise of Federal jurisdiction.

       If the Attorney General does not so certify, such juvenile shall be surrendered to the
       appropriate legal authorities of such State.

                                                   4
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 5 of 29




18 U.S.C. § 5032. A “juvenile” is defined as “a person who has not attained his eighteenth

birthday” or, “for the purpose of proceedings and disposition under this chapter for an alleged act

of juvenile delinquency, a person who has not attained his twenty-first birthday.” Id. § 5031.

“[J]uvenile delinquency” means “the violation of a law of the United States committed by a

person prior to his eighteenth birthday which would have been a crime if committed by an

adult.” Id. § 5031.

       Absent certification by the Attorney General, the FJDA strips federal courts of

jurisdiction over acts of juvenile delinquency: “the statute provides that unless the Attorney

General certifies to the district court that the case satisfies one of certain enumerated conditions,

the district court may not proceed against an individual under the age of 21 for acts committed

before reaching the age of 18.” United States v. Vargas-De Jesus, 618 F.3d 59, 61-62 (1st Cir.

2010); see 18 U.S.C. § 5032 (“no criminal prosecution shall be instituted for the alleged act of

juvenile delinquency except as provided [in the statute]”).

       “[F]or continuing crimes alleged to have occurred both before and after the defendant

turned 18, the statute provides no clear answer to the question whether the JDA applies.” United

States v. Camez, 839 F.3d 871, 874 (9th Cir. 2016). The Courts of Appeals have agreed that the

fact that a defendant begins participating in a continuing offense as a juvenile does not deprive a

court of jurisdiction over an otherwise-valid (adult) prosecution. See United States v. Welch, 15

F.3d 1202, 1207 n.5 (1st Cir. 1993) (the FJDA “cannot be read to preclude an adult conspiracy

prosecution simply because the accused’s participation in the conspiracy began while he was

under age eighteen”); United States v. Spoone, 741 F.2d 680, 687 (4th Cir. 1984) (FJDA should

not be read to prevent “an adult criminal defendant from being tried as an adult simply because

he first became embroiled in the conspiracy … while still a minor”); United States v. Ramirez,

                                                  5
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 6 of 29




297 F.3d 185, 191 (2d Cir. 2002); United States v. Ruben Flores Hernandez #7, No. 1:02-CR-

730-BBM-AJB, 2006 U.S. Dist. LEXIS 107542, at *53 (N.D. Ga. May 9, 2006) (collecting

cases). At the same time, courts have disagreed about the degree of post-majority participation

required in order to sustain an adult prosecution. See United States v. Camez, 839 F.3d 871, 876-

77 (9th Cir. 2016) (collecting cases). They have also disagreed about the extent to which juvenile

conduct may be used as evidence in a properly founded adult prosecution. See id. at 874.

       The First Circuit has utilized the doctrine of “ratification,” grafted from agency law, to

determine whether and when the conduct of an 18-year-old defendant is sufficient to sustain an

adult prosecution. See Welch, 15 F.3d at 1211-12 (an “apt analogy for FJDA cases involving age-

of-majority-spanning conspiracies may be the contract ‘ratification’ doctrine, which provides

that a minor legally incapable of contracting may nonetheless affirm by his post-majority

conduct” (citing United States v. Maddox, 944 F.2d 1223, 1233 (6th Cir. 1991)).

       There are limitations to the application of the ratification doctrine, however. It must

adhere to the “fundamental principle that criminal liability is premised on some discernible actus

reus” by the post-majority defendant: “rather than face conviction simply for failing to

‘withdraw’ from the age-of-majority-spanning conspiracy prior to attaining age eighteen, there

[can] be no conviction unless the jury found that appellants in some manner ‘ratified’ their

participation in the conspiracy after attaining majority.” Welch, 15 F.3d at 1212; see also United

States v. Thomas, 114 F.3d 228, 264-65 (D.C. Cir. 1997) (a “defendant must do something

affirmatively to further the conspiracy as an adult in order for his offense to fall outside the

FJDA’s definition of ‘juvenile delinquency’”); Maddox, 944 F.2d at 1233 (“the government must

make a threshold demonstration that the defendant who joined a conspiracy prior to his




                                                  6
         Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 7 of 29




eighteenth birthday ‘ratified’ his membership in that conspiracy after his eighteenth birthday”). 2

The First Circuit’s requirement of a “discernible actus reus” has been referred to as “the most

restrictive of the various approaches.” Camez, 839 F.3d at 876.

                                          ARGUMENT

    I.   THE INDICTMENT FAILS TO STATE AN OFFENSE OVER WHICH THIS
         COURT HAS JURISDICTION AND IT MUST BE DISMISSED.

            A. Adult Criminal Conduct Must Be Presented to the Grand Jury and Pleaded
               in the Indictment.

         For five independent reasons, discussed below, an indictment must allege post-majority

conduct in order to state an offense under the United States Code, confer jurisdiction in this

Court, and apprise the defendant of what he must be prepared to meet. The allegation in the

indictment that the conspiracy “continued until the present” does not satisfy this requirement.

                       1. Adult Conduct Is a Jurisdictional Fact Which Must Be Charged in the
                          Indictment

         An “indictment charging that a defendant violated a law of the United States gives the

district court jurisdiction over the case and empowers it to rule on the sufficiency of the




2
  The cases provide some idea of what conduct suffices. In Vargas, the First Circuit found this
post-majority conduct sufficient: “[t]hree officers from the Puerto Rico Police Department
testified that they continued to observe Vargas at the local drug point after he had turned 18[;].
… [and] a member of a rival drug gang[] testified that Vargas attended a meeting between rival
drug gangs … four months after Vargas’s eighteenth birthday, where Vargas declared that he
was the ‘owner’ of cocaine for his group.” Vargas 618 F.3d at 66. In United States v. Soto-
Beniquez, the court found sufficient evidence of participation in a drug conspiracy where the
defendant, post-majority, “stood guard at the Callejon Nueve point, packaged and stored
narcotics for the point, and participated in the unsuccessful mission to Fajardo … to find and kill
Vitito.” 356 F.3d 1, 23 (1st Cir. 2003); see also United States v. Maddox, 944 F.2d 1223, 1233-
34 (6th Cir. 1991) (discussing “overwhelming[]” evidence defendant sold drugs after his 18th
birthday); United States v. Thomas, 324 U.S. App. D.C. 374, 114 F.3d 228, 266-67 (1997)
(defendant made drug sales to undercover agents post-majority and “was convicted separately of
two substantive offenses committed in furtherance of the narcotics and RICO conspiracies after
he turned eighteen”).
                                                  7
        Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 8 of 29




indictment.” McCoy v. United States, 266 F.3d 1245, 1252 (11th Cir. 2001) (finding that drug

quantity is not a jurisdictional fact but, “at most, one of sufficient specificity of the indictment”).

The Circuits have “uniformly held that the certification requirement of 18 U.S.C. § 5032 is a

prerequisite to a district court’s subject matter jurisdiction.” United States v. Vargas-De Jesus,

618 F.3d 59, 64 (1st Cir. 2010) (collecting cases); see United States v. Chambers, 944 F.2d 1253,

1258-1260 (6th Cir. 1991) (the FJDA “effectively eliminated the underage defendant’s ‘crime,’

and replaced it with ‘juvenile delinquency,’ a state vesting jurisdiction in the federal courts

under the terms of section 5032 or not at all” (emphasis added)); United States v. Wong, 40 F.3d

1347, 1363 (2d Cir. 1994) (“Certification is a prerequisite to the exercise of federal jurisdiction

over juveniles”). For this reason, a conviction based on juvenile conduct alone must be vacated,

whenever discovered, “for lack of jurisdiction.” Vargas, 618 F.3d at 64-65.

        Here, the government failed to either provide a certification to proceed against Mr.

Guadalupe as a juvenile or charge him with any adult acts which would give rise to an adult

offense. See United States v. Al Hedaithy, 392 F.3d 580, 587 (3d Cir. 2004) (internal quotation

marks and citation omitted) (“for purposes of Rule 12(b)(2), a charging document fails to state an

offense if the specific facts alleged in the charging document fall beyond the scope of the

relevant criminal statute, as a matter of statutory interpretation”). With no post-majority conduct,

the indictment alleges only acts of juvenile delinquency over which this Court has no

jurisdiction.

        Failing to state an offense over which this Court has jurisdiction, the indictment must be

dismissed. See United States v. Markus, 555 F. Supp. 375 (D.N.J.), aff’d, 721 F.2d 442 (3d Cir.

1983) (dismissing indictment for transporting stolen checks across state lines in violation of 18




                                                   8
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 9 of 29




USCS §2311, where counts failed to allege the jurisdictional minimum amount of $5,000 and

therefore court lacked jurisdiction).

                       2. Adult Conduct Is an Essential Element Which Must Be Presented in
                          the Indictment.

       “An essential element of a crime … is ‘one whose specification . . . is necessary to

establish the very illegality of the behavior and thus the court’s jurisdiction.’” United States v.

Hooker, 841 F.2d 1225, 1231 (4th Cir. 1988) (en banc) (quoting United States v. Cina, 699 F.2d

853, 859 (7th Cir. 1983)). An indictment that fails to set forth all of the elements of the offense

sought to be charged must be dismissed, and any conviction obtained on the basis of such an

indictment is void. See Resendiz-Ponce, 549 U.S. at 107; Walker v. United States, 342 F.2d 22,

26 (5th Cir. 1965); Hooker, 841 F.2d 1225 (vacating RICO conspiracy conviction based on

indictment that did not include interstate commerce element); United States v. Spinner, 180 F.3d

514, 515 (3d Cir. 1999) (vacating fraud conviction based on indictment that did not include

interstate commerce element).3

       The indictment here is akin to the one in Hooker, which failed to allege the element of

interstate commerce. In vacating the conviction there, the Fourth Circuit explained that:

       The first four elements of a RICO offense, as they were alleged in Count III, do
       not by themselves state any federal crime, nor do they show that the grand jury
       found all elements of any federal crime. The court thus had no jurisdiction to try
       Hooker under that count of the indictment, and its judgment must be vacated.

Hooker, 841 F.2d at 1232 (emphasis in original).




3
  The defect here could also be viewed as charging conduct not proscribed by the statute. The
result is the same. See United States v. Thian Teh, 535 F.3d 511, 515 (6th Cir. 2008) (noting that
“[c]laims that a statute named in an indictment does not proscribe the alleged conduct are
generally treated as claims that the indictment ‘fails to state an offense’” and collecting cases).
                                                  9
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 10 of 29




       So too here: the indictment fails to “state any federal crime” or “show that the grand jury

found all the elements of any federal crime.” Id. Acts of juvenile delinquency, even when

coupled with a failure to withdraw from the conspiracy, are not offenses under the United States

Code. See Chambers, 944 F.2d 1253, 1258-1260 (“In cases where the federal government

accuses adults of committing federal crimes such as possession with intent to distribute

controlled substances, federal statutes confer jurisdiction upon the district courts,” but the FJDA

“revoked the district courts’ … subject-matter jurisdiction over criminal prosecutions against

juveniles”); Welch, 15 F.3d at 1212; Thomas, 114 F.3d at 264-65. A post-majority actus reus is

therefore “necessary to establish the very illegality of the behavior and thus the court’s

jurisdiction.” Hooker, 841 F.2d at 1231. Accordingly, adult conduct is an element which must be

presented to the grand jury and pleaded in the indictment.

       For the same reason, the allegation that the RICO conspiracy in Count One “continued

until the present” does not save the indictment. The mere “continu[ation]” of a conspiracy –

absent affirmative acts of ratification by an 18-21 year old – is insufficient to plead an offense

under the United States Code. See Welch, 15 F.3d at 1212 (noting the failure of an 18 year old to

withdraw from a conspiracy is insufficient to evade the FJDA); Thomas, 114 F.3d at 264 (noting

the post-majority ratification requirement is “a departure from ordinary conspiracy law, which

generally requires affirmative withdrawal from a conspiracy in order to end the period of liability

rather than continued affirmative acts in furtherance of the conspiracy”); Maddox, 944 F.2d at

1233 (“we do not believe, however, that a person who does absolutely nothing to further the

conspiracy or to reaffirm membership in it after his eighteenth birthday can be held criminally

liable as an adult in federal court”). This indictment alleges no crime by Mr. Guadalupe, whether

the conspiracy “continued” or not.



                                                 10
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 11 of 29




        Because the right to have all elements included in the indictment and passed upon by the

grand jury “derives from the Fifth Amendment,” the defect cannot be cured by notice to the

defendant of the element or even instruction to the jury that it must find the element proven.

Spinner, 180 F.3d at 516; Hooker, 841 F.3d at 1230-31. For this reason, the only remedy from

this jurisdictional defect is dismissal.

                        3. Apprendi Requires Presentment of Adult Conduct in the Indictment.

        Under Apprendi, any fact other than the fact of a prior conviction that increases the

penalty beyond the prescribed statutory maximum sentence must be alleged in the indictment.

Apprendi v. New Jersey, 530 U.S. 466, 476 (2000). Such a fact is “the functional equivalent” of

an element of the offense with the greater statutory maximum sentence. Id. at 494 n.19; see also

Alleyne v. United States, 133 S. Ct. 2151, 2161-63 (2013).

        Here, an adult act giving rise to an adult crime is a fact that increases Mr. Guadalupe’s

sentencing exposure enormously. Compare 18 U.S.C. § 1963(a) (setting maximum penalty for

RICO violation at life, where the maximum penalty for the underlying racketeering activity

includes life imprisonment), with 18 U.S.C. § 5037(c)(2)(A) (providing that a juvenile between

the ages of 18 and 21 may be placed in official detention for a maximum of five years). Thus,

Apprendi requires adult conduct – which converts what is otherwise an act of juvenile

delinquency into a criminal offense – to be presented to the grand jury and included in the

indictment.

                        4. An Indictment Alleging Only Juvenile Delinquency Charges a Non-
                           Offense.

        “It is perfectly proper, and in fact mandated, that the district court dismiss an indictment

if the indictment fails to allege facts which constitute a prosecutable offense.” United States v.




                                                 11
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 12 of 29




Coia, 719 F.2d 1120, 1123 (11th Cir. 1983); see United States v. Foley, 73 F.3d 484, 488 (2d

Cir. 1996).

       An indictment might charge a non-offense in numerous ways. See, e.g., United States v.

White, 258 F.3d 374, 384 (5th Cir. 2001) (overturning conviction where “the indictment on its

face reflects as a matter of law that neither of the only two predicate offenses alleged in the count

of conviction for violating section 922(g)(9) was a ‘crime of domestic violence’”); United States

v. Meacham, 626 F.2d 503, 508-10 (5th Cir. 1980) (conspiracy to attempt to import marijuana

was not an offense under the statute charged and therefore “the counts on which the appellants

were convicted do not charge an offense” and defendant’s plea to such an indictment violated the

“right to be free of prosecution for a non-offense … even if his ‘factual guilt’ had been

established validly”); United States v. Pirro, 96 F. Supp. 2d 279, 282 (S.D.N.Y. 1999) (striking

portion of indictment under Rule 12(b) because indictment failed to allege that a specified

individual was a “shareholder” and therefore indictment failed to allege a “violation of a ‘known

legal duty,’” as required for tax code violation).

       Here, all of the racketeering acts in the world, committed by a juvenile, are not a crime

against the United States. The indictment consists “only of specific conduct that, as a matter of

law, [i]s outside the sweep of the charging statute.” United States v. Peter, 310 F.3d 709, 714

(11th Cir. 2002).

                       5. The Sixth Amendment Requires the Presentment of Adult Conduct in
                          Order to Provide Adequate Notice.

       A vital function of an indictment is to provide “such description of the particular act

alleged to have been committed by the accused as will enable him properly to defend against the

accusation.” United States v. Tomasetta, 429 F.2d 978, 979 (1st Cir. 1970); United States v.

Murphy, 762 F.2d 1151, 1154 (1st Cir. 1985). The Sixth Amendment may require the inclusion,


                                                 12
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 13 of 29




in an indictment, of a non-element where liability “hinge[s]” on that fact. Murphy, 762 F.2d at

1154. Thus, in Murphy, the First Circuit invalidated an indictment which alleged obstruction of

an official proceeding but failed to identify which official proceeding. Id. It did so even under the

plain error standard. Id. at 1155. In Russell, the Supreme Court found that an indictment for

refusing to answer questions before Congress was defective where it failed to allege which

question the defendant had refused to answer. Russell, 369 U.S. at 764. The Court reasoned that

guilt hinged “so crucially upon [] a specific identification of fact” that notice was required. Id.

“Without sufficient information to identify that conduct which the grand jury has deemed

adequate to support an indictment, an accused is at a material disadvantage in meeting the charge

against him.” Tomasetta, 429 F.2d at 979.

       Here, too, the indictment fails to allege the crucial fact which “the grand jury has deemed

adequate to support an indictment.” Id. The “crucial” fact – an adult act which converts this

conduct into a crime under the United States Code – is omitted. Russell, 369 U.S. at 771.

                       6. The Constitution Requires that Juvenile Conduct Be Treated
                          Differently Than Adult Conduct.

       The United States Supreme Court has repeatedly recognized the fundamentally –

constitutionally – distinct nature of juveniles and the constitutional limitations on the assignment

of criminal responsibility for the acts of juveniles. See Miller, 567 U.S. 460; Graham, 560 U.S.

48; Roper, 543 U.S. 551. Here, the FJDA clearly states that an individual between the ages of 18

and 21 is prosecuted for conduct that occurred before his 18th birthday is a “juvenile.” This

entire indictment concerns conduct that occurred before Mr. Guadalupe’s birthday. Any reading

of the FJDA to permit this case to proceed essentially ignores Mr. Guadalupe’s age and violates

the Constitution under Miller, Graham, and Roper.




                                                  13
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 14 of 29




           B. Pre-Trial Resolution of Mr. Guadalupe’s Claim Is Appropriate.

       For all of the reasons discussed above, a discernible, post-majority actus reus must be

pleaded in the indictment and presented to the grand jury. Even if the Court disagrees, however,

and instead treats age as akin to an affirmative defense, Mr. Guadalupe’s claim is still

appropriately resolved pre-trial under Rule 12(b).4 This is true for three reasons: First, Mr.

Guadalupe’s age-based claim must be adjudicated pre-trial, under Rule 12(b), because the claim

is clear on the face of the indictment and no further factual development is required.

Alternatively, if the claim requires the Court to consider some extrinsic evidence, that evidence is

closely circumscribed, is segregable from the general trial issues, and is therefore permissibly

considered prior to trial under Rule 12(b). Finally, the question what constitutes a “discernable

actus reus” is one of law for the Court. Welch and other cases deferring resolution of age-based

claims are not to the contrary.

                       1. The Claim Is Properly Resolved Under Rule 12(b).

       Although affirmative defenses need not be addressed in an indictment, motions to dismiss

based on affirmative defenses may – and in some cases must – be addressed prior to trial. See

United States v. Barletta, 644 F.2d 50, 57 (1st Cir. 1981) (reading Rule 12(b)’s phrase “capable

of determination without the trial of the general issue” to “vest[] discretion in the district court to

decline to rule pretrial on many motions, but at the same time requir[e] it to rule in a limited class

of cases”); cf. R. 12(d) (“[t]he court must decide every pretrial motion before trial unless it finds




4
  An affirmative defense is defined as “[a] defendant’s assertion of facts and arguments that, if
true, will defeat the plaintiff’s or prosecution’s claim, even if all the allegations in the complaint
are true.” Black's Law Dictionary 482 (9th. ed. 2009), quoted in United States v. Stevens, 771 F.
Supp. 2d 556, 566 (D. Md. 2011). Mr. Guadalupe’s minority status throughout the conduct
charged in the indictment is not an affirmative defense because if all of the allegations in the
indictment are true, there simply is no offense alleged.
                                                  14
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 15 of 29




good cause to defer a ruling”); Advis. Cmt. (“[claims under] Rule 12(b)(3) generally will be

available before trial and they can-and should-be resolved then”). For instance, statute of

limitations claims may be resolved prior to trial. See, e.g., United States v. Grimmett, 150 F.3d

958, 961 (8th Cir. 1998) (statute of limitations “is generally considered ‘capable of determination

without the trial of the general issue’ and may properly be raised before trial”); United States v.

Ramirez, 324 F.3d 1225, 1228 (11th Cir. 2003) (statute of limitations claim had to be raised pre-

trial, where it “is clear on the face of the indictment and requires no further development of facts

at trial”); United States v. Upton, 339 F. Supp. 2d 190, 192 (D. Mass. 2004) (granting pre-trial

motion to dismiss on statute of limitations grounds, where motion turned on whether government

had properly sealed indictment); cf. United States v. Carnesi, 461 F. Supp. 2d 97 (E.D.N.Y.

2006) (deferring resolution of statute of limitations claim based on theory that defendant

withdrew from conspiracy prior to date indictment was filed because that was an issue of fact

that could only be resolved by jury).

       Additionally, claims whose status is less clear – whether affirmative defense or merits

issue – can also appropriately resolved prior to trial. See, e.g., United States v. Cafiero, 242 F.

Supp. 2d 49, 51 (D. Mass. 2003) (granting motion to dismiss on extraterritoriality

grounds); United States v. Sidorenko, 102 F. Supp. 3d 1124, 1126 (N.D. Cal. 2015) (same).

Generally speaking, issues of law should be resolved prior to trial while issues of fact may not

be. See United States v. Pirro, 96 F. Supp. 2d 279, 283 (S.D.N.Y. 1999).

       The First Circuit generally describes three categories of motions under Rule 12(b): those

that must, may, and may not be resolved prior to trial. See Barletta, 644 F.2d at 58. A district

court must rule “on any issue entirely segregable from the evidence to be presented at trial,” even

where the issue requires consideration of evidence extrinsic to the indictment. Id. (emphasis



                                                  15
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 16 of 29




added). At the other end of the spectrum, courts may not adjudicate, pre-trial, “any issues that

require review of a substantially complete portion of the evidence to be introduced at trial.” Id. In

the middle, “where a decision requires more than a de minimis review of evidence relevant to the

general issue but less than a substantially complete duplication of such evidence,” a court has

discretion to resolve or defer resolution. Id.

       The present claim can be decided without looking at any extrinsic evidence because the

indictment alleges no adult conduct. See Barletta, 644 F.2d at 58; see id. at 59 (“once a district

court has decided that an issue is sufficiently ‘capable of determination without the trial of the

general issue’ it may then find no ‘good cause’ for deferring a ruling under 12(e)”).

       Alternatively, if resolution of the claim requires consideration of some extrinsic evidence

– namely, the undisputed fact of Mr. Guadalupe’s birth date and/or a proffer of the government’s

evidence of post-majority conduct by Mr. Guadalupe – the Court is well within its discretion to

consider that evidence and rule pre-trial.

       Mr. Guadalupe’s age is an undisputed fact and its consideration at this stage is entirely

appropriate. See United States v. Levin, 973 F.2d 463, 466 (6th Cir. 1992) (affirming dismissal,

after evidentiary hearing, where “undisputed extrinsic evidence” showed “that the sales

inducements did not constitute criminal activity in violation of § 1395nn(b)(1)(B), and that the

defendants ... could not, as a matter of law, have formulated the necessary intent to [violate] [the

statute]”); United States v. Brown, 925 F.2d 1301, 1303 (10th Cir. 1991) (upholding dismissal

based on finding that the intellectual property the defendant allegedly stole could not constitute

“goods, wares or merchandise” under the National Stolen Property Act); United States v. Risk,

843 F.2d 1059 (7th Cir. 1988) (upholding dismissal where Risk was charged with failure to file




                                                 16
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 17 of 29




Currency Transaction Reports for transactions involving more than $10,000 and evidence

presented to grand jury showed no single transaction of over $10,000).

       If the Court finds that resolution of the present claim requires consideration of the

government’s evidence of post-majority conduct by Mr. Guadalupe, it may hold an evidentiary

hearing. At issue is a five-week time period of an indictment covering ten years, and the conduct

of one individual. The evidence is limited and is far from a “substantially complete portion of the

evidence to be introduced at trial.” Barletta, 644 F.2d at 58. The Court would be called on to

determine, from the government’s presentation, where the government alleges a discernable,

post-majority actus reus sufficient to sustain this Court’s jurisdiction.

       Courts have done exactly this in cases raising disputes about the age of the defendant. In

United States v. Hashi, No. 3:10-00260-11, 2012 U.S. Dist. LEXIS 197333, at *6 (M.D. Tenn.

June 7, 2012), the court held an evidentiary hearing and required the government to “establish[]

by clear and convincing evidence that Defendants… were at least eighteen years of age at the

time of the alleged offenses.” The offenses there were non-continuing crimes, but the

defendant’s true birth date was the subject of a factual dispute. The defendant moved to dismiss

for lack of subject matter jurisdiction under the FJDA, arguing that he was under age eighteen at

the time of the offenses. Id. at *5. The government argued that the age was an affirmative

defense reserved for trial – as Mr. Guadalupe anticipates it will do here. Id. at *4. That

contention was rejected and the district court held an evidentiary hearing. Id. at *6.5 When the

government failed to establish that the defendants were over 18 at the time of the offenses, the




5
  The court initially denied the motion. After a jury had been impaneled, however, but before the
trial commenced, the court convened an evidentiary hearing. In that procedural posture, the
ruling took the form of a mistrial. See id. at *5.
                                                 17
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 18 of 29




court dismissed the charges. Id. at *10; see also United States v. Adan, 913 F. Supp. 2d 555, 560

(M.D. Tenn. 2012) (related case describing Hashi as having held “that the Government’s proof

of these Defendants’ ages at the time of their offenses was insufficient to establish …

jurisdiction”). In United States v. Gomez-Gomez, a case involving both continuing and non-

continuing offenses, the court held a pre-trial evidentiary hearing at which “[t]he Government

bears the initial burden of proving Defendant’s age and must offer prima facie evidence of

Defendant’s adult status[,] … the burden then shifts to Defendant to produce evidence of

Defendant’s juvenile status[,] … [and] [t]he Government thereafter may rebut Defendant’s

evidence.” No. 09-CR-209(1), 2010 U.S. Dist. LEXIS 2608, at *2-3 (S.D. Ohio Jan. 13, 2010).

       While the instant offense is a continuing crime and the offense in Hashi was not, there is

no reason why this distinction matters for Rule 12(b) purposes. Under Rule 12(b), a factual

dispute concerning a defendant’s actual age is no different than a factual dispute concerning the

date on which a defendant committed certain conduct or, conversely, a factual dispute regarding

what conduct a defendant committed after a given date. The government’s argument in Hashi

that “age is an affirmative defense… for the jury to decide,” id. at *4, makes this clear. As in a

case raising the statute of limitations as a defense, commonly raised pre-trial, the Court may hear

evidence that does not substantially duplicate the general evidence. See, e.g., United States v.

Coia, 719 F.2d 1120, 1124 (11th Cir. 1983) (denying motion to dismiss on statute of limitations

grounds where “[b]oth in the indictment and at the pretrial hearing, the government consistently

alleged that the conspiracy continued well into the limitations period”).

                       2. Welch Is Not to the Contrary.

       The First Circuit’s decision in Welch is not and cannot be to the contrary. The indictment

in Welch adequately alleged post-majority conduct sufficient to state an offense and confer

jurisdiction. See 15 F.3d at 1206 n.3 (noting that the district court was “satisfied that the
                                                  18
         Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 19 of 29




allegations of appellants’ post-majority conduct were sufficient to satisfy the FJDA… [and

accordingly] denied their pretrial motions to dismiss the indictment for lack of jurisdiction, as

well as their requests for a pretrial evidentiary hearing” (emphasis in original)).6 Given a facially

sufficient indictment, the First Circuit rejected the defendant’s argument that “the FJDA required

a threshold evidentiary hearing on [youthful defendants’ age-based] jurisdictional claim before

they could be subjected to trial as adults.” Id. at 1206 (emphasis in original). It found that the

“proposed evidentiary hearing would place an unwarranted burden on the prosecution.” Id. at

209.

         Welch must be read as limited to the situation in which the indictment is facially

sufficient to allege adult conduct and sustain jurisdiction.7 Any other reading would suggest that

courts can reserve the question of their own jurisdiction until after trial, an assertion that is

obviously incorrect. Compare Welch, 15 F.3d at 1208 n.8 (“the appropriate vantage for

determining such jurisdictional facts is after all the evidence has been presented at trial”), and

United States v. Diaz, 670 F.3d 332, 339 (1st Cir. 2012) (“the jurisdictional question is one that

the jury can decide; there is no need for a pretrial evidentiary hearing”), with Steel Co. v. Citizens

for a Better Environment, 523 U.S. 83, 94 (1998) (courts may not reach the merits of a case

before determining jurisdiction because “such an approach . . . carries the courts beyond the




6
    The Welch indictment is not available on PACER because the case pre-dates electronic records.
7
  Notably, the jury instruction in Welch required the “jury to determine whether evidence of
appellants’ post-majority participation in itself was sufficient to support appellants’ convictions.”
United States v. Welch, 15 F.3d 1202, 1212 (1st Cir. 1993) (emphasis in original). The court
affirmed this instruction. Welch is also distinguishable on a practical level. Welch involved “an
adult conspiracy prosecution [where] the accused’s participation in the conspiracy began while
he was under age eighteen.” 15 F.3d at 1207 n.5. The present situation is precisely the opposite:
a juvenile prosecution which was instituted just after the defendant’s 18th birthday.

                                                  19
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 20 of 29




bounds of authorized judicial action and thus offends principles of separation of powers”), and

Espinal Dominguez v. Com. Of Puerto Rico, 352 F.3d 490, 495 (1st Cir. 2003) (“federal courts

are powerless to act in the absence of subject matter jurisdiction”).8 Clearly, then, there must be

some threshold inquiry into whether the Court has jurisdiction.

       Other cases deferring resolution of age-based claims until after trial similarly involve

indictments that allege post-majority conduct by the youthful defendant. See United States v.

Delatorre, 157 F.3d 1205, 1209 (10th Cir. 1998) (“[of] the seven overt acts alleged against him

in count three, [only one] allegedly occurred before Delatorre’s eighteenth birthday”); United

States v. Wong, 40 F.3d 1347, 1366 (2d Cir. 1994) (the “indictment charged Wong with [] one

predicate act as an adult”); United States v. Davilla, 911 F. Supp. 127, 129 & n.3 (S.D.N.Y.

1996) (denying motion to dismiss conspiracy counts because post-majority predicate acts in

indictment “allege[d] Roberto Davilla’s involvement after his eighteenth birthday”); United

States v. Ruben Flores Hernandez #7, No. 1:02-CR-730-BBM-AJB, 2006 U.S. Dist. LEXIS




8
  The First Circuit’s decision in Vargas sheds little light on the question what must be pled in the
indictment because the issue of age was raised there for the first time on appeal. See 618 F.3d at
63. The government conceded “that the age of a defendant is jurisdictional under the statute.” Id.
Where the trial showed no evidence of post-majority conduct, the court vacated two substantive
drug counts for lack of jurisdiction. Id at 63-65. As to two conspiracy counts, the court found that
“the district court had jurisdiction” because “[t]here was ample evidence … that the defendant
continued his participation in the conspiracy after he reached the age of majority.” Id. at 65-67
(citing testimony that Vargas was “at the local drug point after he had turned 18,” and “attended
a meeting between rival drug gangs …, where Vargas declared that he was the ‘owner’ of
cocaine for his group”). Vargas did not squarely argue that that evidence of post-majority
conduct was insufficient under Welch. See id. at 66 (“defendant does not contend here that the
evidence is insufficient to convict on the drug conspiracy count under the governing standard”).
Nor did Vargas argue that the indictment was defective. The court noted that the “indictment
was not defective simply because the period includes pre-majority conduct” but did not
otherwise address the standard for pleading an age-of-majority-spanning conspiracy. Vargas, 618
F.3d at 65 (citing Welch, 15 F.3d at 1207).

                                                 20
         Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 21 of 29




107542 at *54 (N.D. Ga. May 9, 2006) (indictment alleged that the defendant personally

committed multiple overt acts in furtherance of the conspiracy after his 18th birthday). In United

States v. Ashburn, No. 11-CR-303 (NGG), 2014 U.S. Dist. LEXIS 62656, at *31 (E.D.N.Y. May

5, 2014), for instance, the indictment charged that defendant Odom himself participated in at

least two racketeering acts after his 18th birthday. See United States v. Ashburn et al., E.D.N.Y.

No. 11-CR-303, D.E. 71 at 5, (superseding indictment charging, in racketeering act One, that

Odom and others conspired to commit murder “between April 2008 and October 2011” and, in

racketeering act Seven, that Odom and others conspired to rob jewelry stores “between January

2009 and August 2011,” where Odom turned eighteen on April 15, 2010, see Ashburn, 2014 U.S.

Dist. LEXIS 62656 at *30). The court there denied pre-trial resolution of Odom’s age-based

claim.

         Moreover, the Supreme Court’s decisions underscoring the constitutional nature of

juvenile status post-date Welch and require that both Welch and the FJDA be read in light of

those decisions. The FJDA provides that a young person between the ages of 18 and 21, who is

charged with acts occurring before his 18th birthday, is a juvenile. Any reading of the statute to

render Mr. Guadalupe an adult violates the statute and the Constitution’s protections of juveniles,

as recognized in Graham, Roper, and Miller.

                       3. The claim is properly resolved pre-trial because the question what
                          constitutes a “discernable actus reus” is a legal question for the Court.

         Separately, the Court should resolve this claim now because the question what constitutes

a “discernable actus reus,” under Welch, is an issue of law for the Court and not an issue of fact

for the jury. Cf. Pirro, 96 F. Supp. 2d at 282 (finding a legal issue appropriate for pre-trial

disposition because, “[w]hile fact questions raised by an Indictment are the province of the jury,

the existence of a known legal duty owed by a taxpayer is a question of law for the court”).


                                                  21
          Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 22 of 29




          In sum, the Court should resolve the claim now because the defect appears on the face of

the indictment or, alternatively, requires consideration of limited evidence outside the

indictment, and because it presents questions of law for the Court to resolve.

    II.   ALTERNATIVELY, THE COURT SHOULD ORDER DISCOVERY OF GRAND
          JURY INFORMATION TO DETERMINE WHETHER THE INDICTMENT
          MUST BE DISMISSED DUE TO DEFECTS IN THE GRAND JURY
          PROCEEDINGS UNDER RULE 12(b)(3)(A)(v) AND THE FIFTH AMENDMENT.

          Under Rule 12(b)(3)(A)(v) and the Fifth Amendment, a defendant may seek dismissal

where the grand jury proceedings that produced the indictment were defective. In order to return

a valid indictment, a grand jury must be properly instructed, see United States v. Marcucci, 299

F.3d 1156, 1159 (9th Cir. 2002), and it must find probable cause.9 See Vasquez v. Hillery, 474

U.S. 254, 263, 106 S. Ct. 617, 623 (1986). Disclosure of grand jury material is warranted upon a

showing by a defendant that “a ground may exist to dismiss the indictment because of a matter

that occurred before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(ii); see United States v.

Facteau, 2016 U.S. Dist. LEXIS 111595, *12-*15 (D. Mass. August 22, 2016). Legal instruction

to a grand jury is arguably not restricted by Rule 6 at all, however, because while the

“proceedings before the grand jury are secret, [] the ground rules by which the grand jury

conducts those proceedings are not.” United States v. Alter, 482 F.2d 1016, 1028 n.20 (9th Cir.

1973); see United States v. Belton, No. 14-cr-30-JST (N.D. Cal. Apr. 21, 2015) (“instructions do

not reveal the substance of the grand jury’s deliberative process or other information that would




9
  The First Circuit has held that a prosecutor is not obligated to provide legal instructions to a
grand jury and may instead simply read the relevant statute. See United States v. Lopez-Lopez,
282 F.3d 1, 9 (1st Cir. 2002) (citing United States v. Zangger, 848 F.2d 923, 925 (8th Cir.
1988)). The government may not mislead or erroneously instruct the grand jury, however.
See United States v. Stevens, 771 F. Supp. 2d 556, (D. Md. 2011) (distinguishing between a mere
failure to instruct a grand jury on a point of law and reliance on an erroneous and misleading
statement of law).
                                                 22
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 23 of 29




compromise the secrecy that Rule 6 seeks to protect”); United States v. Fuentes, No. CRS-07-

0248 WBS (E.D. Cal. June 24, 2008) (same); United States v. Diaz, 236 F.R.D. 470, 477-78

(N.D. Cal. 2006); In re Grand Jury Proceedings, 813 F. Supp. 1451, 1470 (D. Colo. 1993); cf.

Facteau, No. 1:15-cr-10076-ADB, 2016 U.S. Dist. LEXIS 111595 at *15 (“What a prosecutor

says to the grand jurors before asking them to return an indictment does not compromise the

interests sought to be protected by grand jury secrecy”).

       Under either standard, disclosure of grand jury information is warranted here. In order to

permit the grand jury to perform its constitutional function, the prosecutor was required to

inform the grand jury of Mr. Guadalupe’s age and explained that under the law, his pre-majority

acts are not criminal within the scope of the statute. Given the indictment and the facts, it appears

likely that the government either failed to inform the grand jury or misinformed the grand jury in

multiple ways. First, it seems likely the government failed to inform the grand jury of Mr.

Guadalupe’s age. Depending on when the grand jury heard the evidence against him, he may still

have been a minor, making it impossible for the evidence to show an adult act of ratification. The

government also likely failed to instruct the grand jury that acts by a minor are acts of juvenile

delinquency and may not be considered criminal conduct absent evidence that the defendant

committed a discernible, post-majority act. It is implausible that a properly instructed grand jury

would have returned an indictment that alleges only acts of juvenile delinquency because acts of

juvenile delinquency do not violate the statute. The Court should order discovery of the

prosecutor’s instruction and explanation to the grand jury of the crime, the FJDA, and Mr.

Guadalupe’s age. See, e.g., United States v. Sampson, No. 01-10384-MLW, 2014 U.S. Dist.

LEXIS 177477, at *2 (D. Mass. Dec. 26, 2014) (ordering production of “the transcript(s), if any,

of the instructions to the grand jury … including but not limited to any instruction(s) that the



                                                 23
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 24 of 29




special findings would make Sampson eligible for the death penalty…. [and] [i]f the government

did not [so] instruct the grand jury…, it shall so state”).

       Additionally, the government likely failed to inform the grand jury that it had discretion

to determine whether to indict and for what charges, even if it found probable cause and even if it

found there was adult conduct, and that it could consider Mr. Guadalupe’s youth as a mitigating

circumstance in making that decision. See Vasquez, 474 U.S. at 263 (“[t]he grand jury does not

determine only that probable cause exists…. In the hands of the grand jury lies the power to

charge a greater or lesser offense… Moreover, the grand jury is not bound to indict in every case

where a conviction can be obtained”) (internal quotation marks and citation omitted)); Gaither v.

United States, 134 U.S. App. D.C. 154, 413 F.2d 1061, 1066 n.6 (D.C. Cir. 1969) (“Since it has

the power to refuse to indict even where a clear violation of law is shown, the grand jury can

reflect the conscience of the community in providing relief where strict application of the law

would prove unduly harsh” (internal quotation marks and citation omitted); Marcucci, 299 F.3d

at 1167 (Hawkins, J., dissenting) (finding the Constitution requires a grand jury to be informed

that it has discretion to decline indictment); cf. Commonwealth v. Walczak, 463 Mass. 808, 809-

12 (2012) (holding that, when seeking to indict a juvenile for murder, which necessarily proceeds

in adult court, the Commonwealth must provide mitigating evidence and must instruct grand jury

regarding mitigation); id. at 823-24 (Lenk, J., concurring) (“[the] question before us is whether

legal instructions should be provided to the grand jury where the return of a murder indictment

against the juvenile will deprive him of all protections typically accorded juveniles”). The same

is true here as was true in Walczak: where an adult indictment against an 18-21 year old will

deprive him of the protections afforded under the FJDA, id., the grand jury must be informed




                                                  24
      Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 25 of 29




that it has discretion as to whether and what charge to bring. The grand jury could well have

declined to proceed against Mr. Guadalupe as an adult.

       Accordingly, the Court should order the following, narrowly tailored discovery

concerning the grand jury proceedings:

              Dates the grand jury convened;
              Dates the grand jury heard evidence regarding Mr. Guadalupe;
              Transcript of instructions to the grand jury;
              List of evidence and witnesses heard by the grand jury concerning events after
               October 26, 2019;
              Transcripts of testimony regarding events after October 26, 2019, and any
               transcripts concerning events prior that are required in order to understand the
               post-October 26, 2020 events.

       If the record supports the likely defects described above, the indictment must be

dismissed. See, e.g., United States v. Bowling, 108 F. Supp. 3d 343, 352-53 (E.D.N.C. 2015)

(dismissing multiple counts because of “the government’s erroneous legal instruction to the

grand jury”); United States v. Stevens, 771 F. Supp. 2d 556, 566-68 (D. Md. 2011) (dismissing

indictment where the prosecutor gave erroneous advice to the grand jury); United States v.

Cerullo, No. 05cr1190 BEN, 2007 U.S. Dist. LEXIS 101358, at *5, *9 (S.D. Cal. Aug. 28, 2007)

(dismissing indictment where the prosecutor’s failure to accurately and fairly explain an

important legal issue “misled the grand jury” and “prejudiced the Defendant”); United States v.

Breslin, 916 F. Supp. 438, 445-46 (E.D. Pa. 1996) (dismissing the indictment on several grounds,

but labeling “most disturbing” the prosecutor’s erroneous legal instructions to the grand jury);

United States v. Peralta, 763 F. Supp. 14, 19-21 (S.D.N.Y. 1991) (dismissing the indictment

where there was “grave doubt that the decision to indict was free from the substantial influence”

of the prosecutor’s “misleading statements of law”); United States v. Vetere, 663 F. Supp. 381,

386- 87 (S.D.N.Y 1987) (dismissing indictment, even after a guilty verdict at trial, because of the



                                                25
         Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 26 of 29




prosecutor’s misleading “presentation both with respect to the facts and the law” to the grand

jury).

III.     AT A MINIMUM, THE COURT MUST STRIKE ALL ALLEGATIONS
         CONCERNING EVENTS PRIOR TO OCTOBER 26, 2019.

         Rule 7(d) provides that, upon motion by a defendant, a court “may strike surplusage from

the indictment . . . .” Fed. R. Crim. P. 7(d). A motion to strike surplusage is designed to “protect

a defendant against prejudicial or inflammatory allegations that are neither relevant nor material

to the charges.” United States v. Terrigno, 838 F.2d 371, 373 (9th Cir. 1988) (internal quotations

omitted); see also United States v. Williams, 445 F.3d 724, 733 (4th Cir. 2006); United States v.

Hedgepeth, 434 F.3d 609, 612 (3d Cir. 2006); United States v. Bissell, 866 F.2d 1343, 1355-57

(11th Cir. 1989).

         The indictment must “be a plain, concise, and definite written statement of the essential

facts constituting the offense charged.” Fed. R. Crim. P. 7(c). Here, juvenile conduct cannot be

the “facts constituting the offense charged” because acts of juvenile delinquency do not

constitute an offense under the United States Code. Juvenile conduct is evidence that can explain

or give context to the adult conduct but it is not direct evidence of substantive guilt. See Thomas,

114 F.3d at 265-67 (evidence of pre-majority conduct admissible, if at all, under Rule 404(b));

United States v. Spoone, 741 F.2d 680, 687 (4th Cir. 1984) (affirming admission of juvenile

conduct under Rule 404(b), where the “trial court repeatedly instructed the jury that it could not

consider the juvenile acts as evidence of Rusty’s guilt”).

         At first blush, Welch appears to dictate otherwise, stating that “in an age-of-majority-

spanning conspiracy, the defendant’s pre-majority conduct is not merely extrinsic evidence of a

prior wrongful act, but an integral component of the alleged conspiracy for which he is on trial.”

United States v. Welch, 15 F.3d 1202, 1211 n.11 (1st Cir. 1993). Yet the First Circuit has

                                                  26
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 27 of 29




qualified that language, stating: “While the jury may properly hear evidence regarding a

defendant’s pre-majority conduct to establish the existence of a conspiracy, we have never held

that the jury can consider all of a defendant’s acts in furtherance of the conspiracy as if he was an

adult when he committed them.” Díaz, 670 F.3d at 341 (internal quotation marks and citations

omitted). However imprecisely, Díaz, clearly stands for the proposition that evidence of juvenile

acts is not on equal footing with evidence of adult acts. See id.

           A. Allegations of juvenile conduct by Mr. Guadalupe must be stricken.

       Notwithstanding the lack of clarity about whether juvenile conduct is properly considered

extrinsic or intrinsic to the crime charged, it is indisputable that juvenile conduct is only

conditionally relevant. See id. at 340 (upholding jury instruction stating: “[y]ou cannot consider

his acts in furtherance of the conspiracy before he turned 18 years of age, unless you first find

beyond a reasonable doubt that he participated in the conspiracy after he reached the age of 18

years” (emphasis added)).

       Where, as here, the government fails to allege the existence of the condition, such

conditionally relevant facts must be stricken from the indictment. See United States v. Pirro, 96

F. Supp. 2d 279, 282 (S.D.N.Y. 1999) (in a tax offense case, striking conditionally relevant

allegations where the omission of any allegation that an individual was a “shareholder” failed to

trigger a known legal duty, a required element of the tax offense). Whether juvenile conduct by

Mr. Guadalupe is viewed as 404(b) evidence under Thomas, conditionally relevant evidence

under Welch and Diaz, or “legally insufficien[t],” Pirro, it should be stricken. Cf. Hashi, M.D.

Tenn. 3:10-00260-11, 2012 U.S. Dist. LEXIS 197333 at *6 (holding evidentiary hearing and

striking “certain paragraphs from the … Indictment [in which defendant] was under the age of 18

years old at the time of the alleged offenses”). Stated differently, the present indictment is akin to



                                                  27
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 28 of 29




one that alleges only 404(b) evidence or only evidence that is conditionally relevant. Where the

fact of the condition is not alleged, striking of the conditional allegations is warranted.

           B. Allegations of co-conspirators’ conduct that occurred while Mr. Guadalupe
              was a juvenile must be stricken.

       With regard to the acts of co-conspirators during the period of a defendant’s minority, the

First Circuit goes even farther in making clear the jury may not consider such acts at all:

       [W]hen a defendant has participated in a conspiracy both before and after his
       eighteenth birthday and the government fails to obtain a certification from the
       Attorney General under 18 U.S.C. § 5032, the defendant cannot be held liable for
       the substantive crimes of his co-conspirators unless there is sufficient evidence for
       a reasonable jury to find that each substantive crime occurred after the defendant
       turned eighteen, was reasonably foreseeable to the defendant, and was committed
       in furtherance of the conspiracy.

Díaz, 670 F.3d at 343 (emphasis added). The First Circuit thus requires that the jury be

instructed, in an age-of-majority-spanning conspiracy, that they may not “consider the

substantive crimes of co-conspirators committed before the defendant’s eighteenth birthday in

assessing the defendant’s liability.” Id.

       If the jury cannot “consider the substantive crimes of co-conspirators committed before

the defendant’s eighteenth birthday,” id., those substantive crimes are – by definition –

irrelevant. See id. (recognizing the jury should have been instructed “that it could not hold

Rodríguez liable for the substantive acts of his co-conspirators unless the jury first found that

those acts occurred after Rodríguez turned eighteen”). Under this standard, all acts by any co-

defendant prior to October 26, 2019 must be stricken from the indictment.

                                            CONCLUSION

       For the reasons discussed above, the indictment in this case cannot stand and the Court

should dismiss it. Alternatively, it should strike all allegations of conduct occurring prior to Mr.

Guadalupe’s 18th birthday and/or order the requested discovery.


                                                  28
       Case 1:19-cr-10459-RWZ Document 1453 Filed 11/11/20 Page 29 of 29




                                                      Respectfully submitted,

                                                      KEVIN GUADALUPE

                                                      By his attorneys,

                                                       /s/ William W. Fick
                                                      William W. Fick (BBO# 650562)
                                                      Amy Barsky (BBO#601111)
                                                      FICK & MARX LLP
                                                      24 Federal St. 4th Fl.
                                                      Boston, MA 02110
                                                      (857) 321-8360


                                       Certificate of Service

        I hereby certify that on November 11, 2020 this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).
                                                        /s/ William W. Fick




                                                 29
